DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020180323 to Atalla, US 20070132552 to Kurpinski, US 20140327353 to Seo, US 20110012744 to Buss.
Regarding claim 1, Atalla teaches a refrigerator comprising: 
a cabinet defining a storage compartment (12, Fig. 1);
a door (26) connected to the cabinet and configured to open and close the storage compartment, the door being configured to rotatably open to a preset manual range upon rotation by a user, (the door will inherently have a preset maximum opening range based upon how it is designed). 
Atalla does not teach that the door rotatably opens to a preset automatic range that is less than the preset manual range upon rotation by a driving motor positioned within the door;
a first sensing assembly provided at a front side of the refrigerator; and
a second sensing assembly provided at the front side of the refrigerator and configured to detect a presence of the user within a predetermined distance,
wherein the first sensing assembly is configured to detect the user’s movement based upon the detection by the second sensing assembly of the user’s presence within the predetermined distance, and
wherein the door is configured, based upon detection by the first sensing assembly of the user’s movement, to be opened to the preset automatic range by the driving motor.
Kurpinski teaches a hands-free vehicle door opener (title) that automatically opens the door a few inches (abstract) so that the user can use their elbow to further open the door (par. 4). The opening mechanism has a communication range of 3 or four feet. (par. 20) Kurpinksi is reasonably related to the problems faced by the inventors because in both cases the problems is how to open a door in a hands-free fashion.
Seo teaches a motor within a refrigerator door for rotating the door opened and closed. (Claim 1, 180, Fig. 2, par. 23). When the doors are automatically opened, they can be opened to a preset angle (par. 61).
Buss teaches, a car trunk/hatch, where, 
[0023] For reliable detection of .... a person and for reliable recognition of the opening desire relative to the vehicle hatch,.....the upper sensor (i.e., the second sensing assembly) has a first detection range that is .... for horizontal recording in the region next to or behind the vehicle, and in which the lower sensor (i.e. the first sensing assembly) has a second detection range that is . . . ... for vertical recording in the region beneath the vehicle. A person, for example, can therefore approach the vehicle, which is initially recognized by the upper sensor. If the person executes a movement beneath the vehicle with the leg, or especially foot, a sensor message by the lower sensor is added to the sensor message of the upper sensor.... [using both sensors in combination avoids “incorrect initiation or movement of the vehicle hatch.”] (par. 23, Fig. 5).
Buss further teaches that this system is useful for when a user wants to insert something into the hatch while holding something in both hands (par. 3). Buss is reasonably pertinent to the problems faced by the inventors, because in each case there is a need to open a door while the user’s hands are full.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Kurpinski, Seo, and Buss, to place sensors on the front side of the refrigerator in order to provide a hands free method of opening a door, and to limit the communication range of the sensor so that it will only detect users who are approaching the door, to avoid unnecessary triggering of the sensor by movements made by the user outside of the communication range. Placing the motor inside of the door will conserve space in the storage compartment for perishable items. As to the “preset automatic range that is less than the preset manual range”, note that in applicant’s claimed invention, the user’s body need only be about 15 cm from the second sensing device (see claim 23). If a person is standing that close to the door, and the door automatically opens to the extent shown in Atalla, Fig. 1, it could impact the user. It would thus be obvious to open automatically open the door only so far as needed to permit further opening with an elbow.

Regarding claim 2, Atalla as modified teaches the refrigerator according to claim 16, wherein the first sensing assembly is provided at the front side of the refrigerator at a position that is vertically lower than the second sensing assembly, (see rejection of claim 1, Buss, teaches an upper and lower sensor).
Regarding claim 3, Atalla teaches the refrigerator according to claim 16, wherein the door is configured to open and close by rotating about a vertical axis (Atalla, Fig. 1)
Regarding claim 4, Atalla as modified teaches the refrigerator according to claim 16, wherein the storage compartment includes a top compartment (12) and a bottom compartment (30), the door includes a top compartment door (26) configured to cover the top compartment and a bottom compartment door (24) configured to cover the bottom compartment.
Atalla as modified does not expressly teach, the driving motor is configured to open the top compartment door to the preset automatic range. (Atalla as modified is silent as to which door is automatic).
However, given that Atalla is silent on the issue, the driving motor could be used with either the top or the bottom drawer, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to include this limitation, in any system where the end users will prefer to have the hands-free opening feature provided in the top compartment. For example, in cases where the top compartment will be accessed more frequently than the bottom, it would be beneficial to have the top door operate in hands free fashion.
Regarding claim 5, Atalla as modified teaches the refrigerator according to claim 4, but does not teach, wherein the first sensing assembly is provided at the bottom compartment door and the second sensing assembly is provided at the top compartment door.
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Buss, in order to provide an upper sensor at the top door that will more easily detect a person desiring to open the fresh food compartment, because the upper sensor will be positioned in the neighborhood of the widest part of the user’s body, and to position a lower sensor at the bottom door so that it can easily detect the movement of a user’s foot.
Regarding claim 6, Atalla as modified teaches the refrigerator according to claim 16, wherein one or both of the first and second sensing assemblies includes a position sensing device that is configured to determine whether the user or a part of the user is present within a detection range of the position sensing device. (Kurpinski par. 20, Buss, par. 23).
Regarding claims 7, Atalla as modified teaches the refrigerator according to claim 6, but does not teach, wherein the first sensing assembly includes a first position sensing device, the detection range of the first position sensing device being less than 15 cm.
Buss teaches that the lower sensor has a vertical communication range (Fig. 5) for detecting movement of a foot which is an affirmative action by a user to open a door (par. 23). It is apparent from Buss (Fig. 5) that the limit of the communication range will be the distance from the sensor to the ground. In the case of a refrigerator, this could be a distance of a few inches or less than 15 cm.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Buss, in order to provide a detection range of less than 15 cm, depending upon the dimensions of the refrigerator and the height of its lower portions above the ground.
Regarding claims 8, Atalla as modified teaches, the refrigerator according to claim 7, but does not teach, wherein the second sensing assembly includes a second position sensing device, the detection range of the second position sensing device being between approximately 15 and 100 cm.
Kurpinski teaches a hands-free vehicle door opener (title) that automatically opens the door a few inches (abstract) so that the user can use their elbow to further open the door (par. 4). The opening mechanism has a communication radius of 3 or four feet. (par. 20)
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Kurpinski, in order to provide a range of 3-4 feet (91 to 122 cm) in the second sensing assembly in order to only detect persons who are actually approaching the door with an intention of opening it. In a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Regarding claim 9, Atalla as modified teaches the refrigerator according to claim 8, wherein the first sensing assembly is configured to determine whether afoot of the user is present within the detection range of the first position sensing device. (Buss, par. 23)
Regarding claim 10, Atalla as modified teaches the refrigerator according to claim 1, but does not teach, wherein the preset automatic range is approximately 25°.
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include this limitation, because Applicant has not disclosed that such limitation provides an advantage, is used for a particular purpose, or solves a stated problem, except to permit a user to fully open the door with their elbow (applicant’s published application, par. 225) when their hands are full. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Kurpinski, because Kurpinski teaches a user may need to open a door with their hands full, and the door needs to open automatically to some extent so that the user can open it further manually with an elbow, (par. 4).
Therefore, it would have been an obvious matter of design choice to modify Atalla to obtain the invention as specified in claim 10.
Regarding claims 11-13, Atalla as modified teaches the refrigerator according to claim 1, but does not teach, 
11 -wherein a vertical position of the second sensing assembly is equal to or greater than half the height of the cabinet;
12 -wherein the second sensing assembly is positioned 1 meter or higher above ground;
13 -wherein the first sensing assembly is provided at a downward facing surface of the bottom compartment door.
Buss teaches that the foot sensor (36) is placed on a downward facing surface (Fig. 5) and when applied to Atalla, this would equate to a downward facing surface of the bottom compartment drawer, (for claim 13.).
Regarding the placement of the second sensing assembly, at the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include such limitations because Applicant has not disclosed that the missing limitations provides an advantage, is used for a particular purpose, or solves a stated problem, other than to detect the presence of an approaching user, which is the same purpose as Buss. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Buss, because in each case they use one sensor to detect an approaching user before a foot movement can be used to trigger a second sensor to cause the door to open.
Therefore, it would have been an obvious matter of design choice to modify Atalla to obtain the invention as specified in claims 11-13. For example, the second sensing assembly could be placed at a vertical height that would sense an adult user’s body, but not detect a child’s shorter body in order to help prevent the child from accidentally opening the refrigerator.
Regarding claim 18, Atalla as modified teaches the refrigerator according to claim 1, but does not teach, wherein the preset manual range is approximately 180° or greater.
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include this limitation, because Applicant has not disclosed that such limitation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Atalla, which does not disclose a maximum manual range, but does show a door opened to an extreme obtuse angle permitting full access to the fresh food compartment.
Therefore, it would have been an obvious matter of design choice to modify Atalla to obtain the invention as specified in claim 18. For example, depending upon the desires of an end user, an opening degree of 180 degrees (or more or less) may be preferred.

Claim 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020180323 to Atalla, US 20070132552 to Kurpinski, US 20140327353 to Seo, US 20110012744 to Buss, US 20140111118 to Kendall.
Regarding claim 14, Atalla teaches the refrigerator according to claim 7, but does not teach, wherein the first sensing assembly includes a projector, the projector being configured to project an optical pattern at a ground surface in front of the refrigerator, and wherein at least a portion of the optical pattern falls within the detection range of the first position sensing device.
Kendall teaches s projector/light (45, Par. 33, Fig. 3b) that projects an optical pattern on the floor in front of a refrigerator, to aid the user in determining the general boundaries of the refrigerator.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Kendall, in order to aid the user in seeing the boundaries of the refrigerator. Further, locating the optical pattern in the detection area will aid the user in locating the first sensing assembly that is responsive to the presence of a foot.
Regarding claim 15, Atalla as modified teaches the refrigerator according to claim 14, wherein the projector is configured, based upon the detection by the second sensing assembly of the user’s presence, to project the optical pattern. (Kendall par. 33).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020180323 to Atalla, US 20070132552 to Kurpinski, US 20140327353 to Seo, US 20110012744 to Buss, US 20140111118 to Kendall, US 20150023000 to Kendall (Kendall 2), US 20120299698 Krupke.
Regarding claim 16, Atalla as modified teaches the refrigerator according to claim 14, but does not teach, wherein the projector is configured, based upon earlier of the motorized opening of the door or elapsing of a preset time, to stop projecting the optical pattern.
Kendall teaches that certain lights in a refrigerator are controlled as a function of both time and the open/closed status of a door (par. 40). Par. 40 further states, “It should be noted that the examples of the functions given are not limiting, in other functions of a passive lighting system 66 are considered to be part of the invention.” Kendall thus recognizes that there is a wide range of specific lighting control functions that can be performed in the refrigerator.
Kendall 2 teaches a refrigerator that turns off a light when a shelf inside the refrigerator is moved, (par. 109).
Krupke teaches an automatic garage door opener where lights are turned off after a predetermined time period (par. 81).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Kendall, Kendall 2, and Krupke, in order to utilize time and door status information to turn off the projector. After the door is opened, there is no longer a need for the user to see the optical pattern. Further, if a set amount of time passes before the door is opened, it can be assumed that the user does not want to open the door. Turning off the light at the earlier of the two will save on energy costs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020180323 to Atalla, US 20070132552 to Kurpinski, US 20140327353 to Seo, US 20110012744 to Buss, US 20140111118 to Kendall, US 20050073425 to Snell.
Regarding claim 17, Atalla as modified teaches the refrigerator according to claim 14, but does not teach, wherein the optical pattern includes a text message that reads “Open Door,” “Open,” or “Auto Door.”
Snell teaches a hands-free automatic door opener for a restroom door. After detecting a person, the door actuator provides an iconic instruction to the person on how to activate the door (par. 7, Fig. 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Atalla, in view of Snell, in order to provide the user with iconic information in the optical pattern that is relevant to the operation of the door when the user approaches.

Regarding claims 19-21, these are method claims with limitations that are obvious for the same reasons as the analogous limitations in the apparatus claims, except as may be noted below.
Claim 19.  A method of controlling a refrigerator including a cabinet defining a storage compartment and a door connected to the cabinet and configured to open and close the storage compartment, (see claim 1)
the door being configured to rotatably open to a preset manual range upon rotation by a user and to rotatably open to a preset automatic range that is less than the preset manual range upon rotation by a driving motor positioned within the door, (see claim 1)
the refrigerator including a first sensing assembly having a first detection range and a second sensing assembly having a second detection range larger than the first detection range, the method comprising: (see claims 1, 7, 8)
detecting a presence of the user within the second detection range using the second sensing assembly; (see claim 1)
detecting a presence of the user or a part of the user within the first detection range based upon the detection by the second sensing assembly of the user’s presence within the second detection range; and (see claim 1)
based upon detecting of the presence of the user or the part of the user within the first detection range, operating the driving motor to open the door to the preset automatic range, (see claim 1)

Regarding claim 20, Atalla teaches the method of claim 34, further comprising projecting, based upon the detection by the second sensing assembly of the user’s presence within the second detection range, an optical pattern at a ground surface in front of the refrigerator, wherein at least a portion of the optical pattern falls within the detection range of the first sensing assembly. (See claims 14, 17, the purpose of the optical pattern is to aid the user in seeing the boundaries of the refrigerator, as applied to Atalla as modified, it would be obvious to place the pattern within the detection range of the first sensing assembly, so that the user can tell where to put their foot)
Claim 21. The method of claim 20, further comprising stopping projection of the optical pattern based upon earlier of the motorized opening of the door or elapsing of a preset time, (see claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684